           Case 2:21-cv-00544-SU      Document 23      Filed 08/25/21     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



 IVAN BRIAN HAGGIN,                                Case No. 2:21-cv-00544-SU

                Plaintiff,                         ORDER

           v.

 BRAD CAIN,

                Defendant.


IMMERGUT, District Judge.

       On August 6, 2021, Magistrate Judge Patricia Sullivan issued her Findings and

Recommendation (“F&R”), ECF 20, recommending that this Court deny Petitioner’s Amended

Motion to Stay, ECF 12, and deny his superseded Motion to Stay, ECF 9, as moot. Three days

after the F&R issued, Petitioner filed a motion titled “Request to Withdraw.” ECF 22. No party

filed objections to the F&R. This Order only addresses the F&R and the motions discussed

therein.

                                        DISCUSSION

       Under the Federal Magistrates Act (“Act”), as amended, the court may “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”



PAGE 1 – ORDER
         Case 2:21-cv-00544-SU         Document 23       Filed 08/25/21    Page 2 of 2




28 U.S.C. § 636(b)(1). If a party objects to a magistrate judge’s F&R, “the court shall make a de

novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. But the court is not required to review, de

novo or under any other standard, the factual or legal conclusions of the F&R to which no

objections are addressed. See Thomas v. Arn, 474 U.S. 140, 149–50 (1985); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). Nevertheless, the Act “does not

preclude further review by the district judge, sua sponte” whether de novo or under another

standard. Thomas, 474 U.S. at 154.

       No party having filed objections, this Court has reviewed the F&R, ECF 20, and accepts

Judge Sullivan’s conclusions. The F&R is adopted in full. Petitioner’s Amended Motion to Stay,

ECF 12, is denied, and Petitioner’s superseded Motion to Stay, ECF 9, is denied as moot.



       IT IS SO ORDERED.

       DATED this 25th day of August, 2021.

                                                    /s/ Karin J. Immergut
                                                    Karin J. Immergut
                                                    United States District Judge




PAGE 2 – ORDER
